
QuickLinks -- Click here to rapidly navigate through this document



Exhibit 10.45


NOTE


U.S. $4,600,000       Chicago, Illinois October 31, 2001        

    FOR VALUE RECEIVED, FLORIDA GAMING CENTERS, INC., a Florida corporation
("FGCI") and CITY NATIONAL BANK OF FLORIDA, successor by merger to City National
Bank of Miami, as Trustee under Trust Agreement dated January 3, 1979, and known
as Trust No. 5003471 ("Trust" and together with FGCI, the "Borrower"), promise
to pay to the order of CIB BANK ("Lender"), at its place of business in
Frankfort, Illinois or such other place as Lender may designate from time to
time hereafter, the principal amount of Four Million Six Hundred Thousand and
No/100 Dollars ($4,600,000) or such lesser principal amount as may be owed by
Borrower to Lender hereunder, together with interest on the unpaid balance until
paid, at a rate ("Stated Rate") equal to the greater of (i) seven and one-half
percent (7.5%) per annum or (ii) two percent (2.0%) per annum in excess of the
Prime Rate (as hereinafter defined); provided, however, that upon the occurrence
of an Event of Default (as hereinafter defined), interest shall accrue at a rate
(the "Default Rate") equal to five percent (5%) per annum in excess of the
Stated Rate for the period of such default until such default is cured. Interest
shall be computed on the basis of a 360 day year and charged for the actual
number of days elapsed. The final payment of all then-outstanding principal and
interest shall be due on October 31, 2004 (the "Maturity Date"). Borrower's
obligations under this Note shall be defined and referred to herein as
"Borrower's Liabilities."

    All payments received hereunder shall be first applied to interest due and
the balance, if any, to principal. Absent an Event of Default, principal and
interest shall be payable as follows:

    Commencing on the twentieth (20th) day of November, 2001 and continuing on
the twentieth (20th) day of each month thereafter until the Maturity Date,
Borrower shall make monthly payments of principal and interest to Lender on the
amount of the principal balance outstanding hereunder, in an amount calculated
by Lender as necessary to repay the then outstanding principal balance at the
Stated Rate (with interest payable in arrears) amortized on a level term basis
over a twenty-five (25) year term commencing on the date hereof. If not sooner
paid, the outstanding principal amount of the loan evidenced hereby and all
interest accrued and unpaid thereon shall be paid on the Maturity Date.

    Except for principal amortization payments as set forth above, Borrower may
not voluntarily prepay this Note prior to the first anniversary of the date
hereof. After the first anniversary of the date hereof, the Borrower may prepay
all or any portion of this Note, at any time and from time to time, subject to
the following terms:

     i) Each partial prepayment shall be in a minimum principal amount of
$100,000 and in integral multiples of $50,000;

     ii) The Borrower shall provide Lender with at least fifteen (15) days prior
written notice of any prepayment;

    iii) The Borrower shall pay to the Lender all accrued and unpaid interest
through the date of such prepayment on the principal balance being prepaid; and

    iv) The Borrower shall pay to the Lender any other obligations of the
Borrower to the Lender then due which remain unpaid.

    All principal payments hereunder shall be accompanied by accrued interest on
the principal amount being repaid to the date of payment. All payments
hereunder, whether in respect of principal,

Page 72 of 97 Pages

--------------------------------------------------------------------------------

interest, or otherwise, shall be made without setoff, counterclaim or deduction
in same day funds by Borrower to Lender. All such payments required to be made
to Lender shall be made not later than 2:00 p.m., Illinois time, on the date due
by wire transfer (or by advice of transfer from or between accounts of Borrower
at Lender) to such account as Lender shall specify from time to time by notice
to Borrower. Funds received after that time shall be deemed to have been
received by Lender on the next following Business Day. All payments shall be
made in immediately available U.S. Dollars. Whenever any payment to be made
shall otherwise be due on a day which is not a Business Day, such payment shall
be made on the next succeeding Business Day and such extension of time shall be
included in computing interest, if any, in connection with such payment.

    For purposes hereof, the term "Prime Rate" shall mean a fluctuating rate per
annum equal to the prime rate of interest as published in the "Money Rates"
section of the Wall Street Journal, or, if such rate is not so designated in the
Wall Street Journal, the rate designated by Lender from time to time as its
"Prime Rate." The Prime Rate is not necessarily the lowest rate of Interest
charged by Lender in connection with extensions of credit. Changes in the Stated
Rate shall take effect simultaneously with each change in the Prime Rate. The
applicable Prime Rate shall be determined by Lender in its sole judgment, and
such determination shall be conclusive absent manifest error.

    Reference is hereby made to that certain Loan Agreement executed between
Borrower and Lender dated concurrently herewith (as the same may be amended from
time to time, the "Loan Agreement") for a statement of (a) the terms and
conditions under which the loan evidenced hereby has been made, secured and is
to be repaid and (b) Lender's remedies upon the occurrence of an Event of
Default (as defined in the Loan Agreement). An Event of Default under the Loan
Agreement shall constitute an Event of Default hereunder. The terms and
conditions of the Loan Agreement are incorporated herein by reference in their
entirety. Any capitalized terms used herein that are not otherwise defined shall
have the meanings assigned to them in the Loan Agreement.

    In addition to interest at the Default Rate, as set forth above, Borrower
agrees to pay "late charges" of five percent (5%) of the amount of any payment
due hereunder including, without limitation, any payment of principal not paid
when due on the Maturity Date which is ten (10) days or more in arrears.

    Borrower warrants and represents to Lender that Borrower shall use the
proceeds represented by this Note solely for proper business purposes, and
consistently with all applicable laws and statutes and the provisions of the
Loan Agreement and Loan Documents.

    All of Lender's rights and remedies under this Note are cumulative and
non-exclusive. The acceptance by Lender of any partial payment made hereunder
after the time when any of Borrower's Liabilities become due and payable will
not establish a custom, or waive any rights of Lender to enforce prompt payment
thereof. Lender's failure to require strict performance by Borrower of any
provision of this Note shall not waive, affect or diminish any right of Lender
thereafter to demand strict compliance and performance therewith. Any waiver of
an Event of Default hereunder shall not suspend, waive or affect any other Event
of Default hereunder. Borrower and every endorser waive presentment, demand and
protest and notice of presentment, protest, default, non-payment, maturity,
release, compromise, settlement, extension or renewal of this Note, and hereby
ratify and confirm whatever Lender may do in this regard. Borrower further
waives any and all notice or demand to which Borrower might be entitled with
respect to this Note by virtue of any applicable statute or law (to the extent
permitted by law).

    Borrower agrees to pay, upon Lender's demand therefor, any and all costs,
fees and expenses (including reasonable attorneys' fees, costs and expenses)
incurred in enforcing any of Lender's rights hereunder, and to the extent not
paid the same shall become part of Borrower's Liabilities hereunder.

Page 73 of 97 Pages

--------------------------------------------------------------------------------

    If any provision of this Note or the application thereof to any party or
circumstance is held invalid or unenforceable, the remainder of this Note and
the application thereof to other parties or circumstances will not be affected
thereby, the provisions of this Note being severable in any such instance.

    If this Note is signed by more than one party, the liability of each such
party shall be joint and several, and each reference herein to "Borrower" shall
be deemed to refer to each such party.

    This Note is submitted by Borrower to Lender at Lender's principal place of
business and shall be deemed to have been made thereat. This Note shall be
governed and controlled by the laws of the State of Illinois as to
interpretation, enforcement, validity, construction and effect, but without
reference to its choice of law provisions. Any notice required hereunder shall
be served consistent with the terms and provisions of the Loan Agreement
relating to notice.

    No modification, waiver, estoppel, amendment, discharge or change of this
Note or any related instrument shall be valid unless the same is in writing and
signed by the party against which the enforcement of such modification, waiver,
estoppel, amendment, discharge or change is sought.

    BORROWER IRREVOCABLY AGREES THAT ALL ACTIONS OR PROCEEDINGS IN ANY WAY OR
RESPECT, ARISING OUT OF OR FROM OR RELATED TO THIS NOTE MAY BE LITIGATED IN
COURTS HAVING SITUS WITHIN THE COUNTY OF COOK, STATE OF ILLINOIS. BORROWER
HEREBY CONSENTS TO THE JURISDICTION OF ANY LOCAL, STATE, OR FEDERAL COURT
LOCATED IN SAID COUNTY AND STATE AND WAIVES ANY OBJECTION IT MAY HAVE BASED ON
IMPROPER VENUE OR FORUM NON CONVENIENS TO THE CONDUCT OF ANY PROCEEDING
HEREUNDER.

    BORROWER AND LENDER IRREVOCABLY WAIVE ANY RIGHT TO TRIAL BY JURY IN ANY
ACTION OR PROCEEDING: (I) TO ENFORCE OR DEFEND ANY RIGHTS UNDER OR IN CONNECTION
WITH THIS NOTE OR ANY AMENDMENT, INSTRUMENT, DOCUMENT OR AGREEMENT DELIVERED OR
WHICH MAY IN THE FUTURE BE DELIVERED IN CONNECTION HEREWITH OR (II) ARISING FROM
ANY DISPUTE OR CONTROVERSY IN CONNECTION WITH OR RELATED TO THIS NOTE OR ANY
SUCH AMENDMENT, INSTRUMENT, DOCUMENT OR AGREEMENT, AND AGREE THAT ANY SUCH
ACTION OR PROCEEDING SHALL BE TRIED BEFORE A COURT AND NOT BEFORE A JURY.

    This Note is executed and delivered by City National Bank of Florida, not
personally, but as Trustee as aforesaid in the exercise of the power and
authority conferred upon and vested in it as such Trustee, provided that City
National Bank of Florida hereby personally warrants that it possesses full power
and authority to execute and deliver the same. It is expressly understood and
agreed that nothing contained in this Note shall be construed as creating any
liability on City National Bank of Florida personally to pay the indebtedness
evidenced and secured by this Note and the other Loan Documents or any interest
that may accrue thereon, or to perform any covenant, express or implied,
contained therein, all such personal liability, if any, being expressly waived
by Lender and by every person now or hereafter claiming any right or security
hereunder.

[Signature Page Follows]

Page 74 of 97 Pages

--------------------------------------------------------------------------------

ATTEST:   BORROWER:
 
 
 
FLORIDA GAMING CENTERS, INC.
By:
/s/ WILLIAM B. COLLETT, JR.   
 
By:
/s/ W. B. COLLETT     

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

Name: /s/ WILLIAM B. COLLETT, JR.      Name: /s/ W. BENNETT COLLETT     

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

Title: Asst. Secretary   Title: Chairman & CEO  

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------


 
 
 
CITY NATIONAL BANK OF FLORIDA, successor by merger to City National Bank of
Miami, as Trustee under Trust Agreement dated January 3, 1979 and known as Trust
No. 5003471
 
 
 
By:
/s/ GLENN EDWARD RANDLE           

--------------------------------------------------------------------------------

Glenn Edward Randle
Vice President and Trust Officer
Documentary Stamps in the amount of $16,100 have been affixed to the First
Mortgage, Security Agreement and Fixture Filing.
 
 
 

Page 75 of 97 Pages

--------------------------------------------------------------------------------



QuickLinks


NOTE
